Citation Nr: 1404416	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-43 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for depressive disorder. 

2.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1986 to September 1990. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 50 percent rating for depressive disorder, effective November 12, 2008.  In a February 2010 rating decision, the RO denied the Veteran's claim for TDIU.

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's depressive disorder is productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  The evidence indicates that the Veteran's service-connected disability is not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher rating claim arises from his disagreement with the initial evaluation following the grant of service connection for depressive disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

In regards to his TDIU claim, the Veteran was provided notice in a December 2009 letter, which addressed what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

VA also has a duty to assist the Veteran in the development of his claims, which is not abrogated by the grant of service connection.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in March 2009, January 2010 and April 2013.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his depressive disorder disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  Furthermore, the April 2013 examination commented on the Veteran's depressive disorder and its impact on his ability to function in an occupational environment.  The Board finds this examination sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II. Higher Evaluation

The Veteran asserts that he is entitled to a higher initial rating for depressive disorder, which is currently evaluated at 50 percent disabling.

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).
While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran underwent a VA examination in March 2009.  He reported symptoms of amotivation, anergia, irritability and flat affect accompanied by anhedonia.  On clinical examination, the Veteran was appropriately dressed and neatly groomed.  He showed no signs of suicidal or homicidal thoughts.  He denied experiencing delusions, hallucinations, panic attacks, sleep impairment or episodes of violence.  The VA examiner noted that the Veteran exhibited normal affect, was cooperative and friendly.  He was oriented and showed no signs of impaired memory or abnormal speech patterns.  The VA examiner noted that the Veteran has been married twice.  His first marriage of six years ended in divorce and his second marriage is going "wonderfully."  The Veteran also reported that he is unemployed due to his irritability and poor concentration.  The examiner diagnosed depressive disorder and assigned a GAF score of 65.  The examiner opined that the Veteran's depressive disorder symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran was evaluated again in January 2010.  He continued to report symptoms of amotivation, anergia, irritability and flat affect accompanied by anhedonia.  The Veteran also reported sleep difficulties, averaging six to seven hours of sleep per night.  The findings of the January 2010 physical examination did not differ significantly from those of the March 2009 examination.  As in March 2009, the Veteran showed no signs of suicidal or homicidal thoughts.  He denied experiencing delusions, hallucinations, panic attacks, or episodes of violence.  The Veteran exhibited a flat affect.  However, he was oriented in time, place, and person and showed no signs of impaired memory or abnormal speech patterns.  The Veteran reported that he "impulsively" quit his last job due to dissociation.  The January 2010 examiner diagnosed major depressive disorder and assigned a GAF score of 65.  The examiner concluded that the Veteran's depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded another VA examination in April 2013.  The Veteran reported that his life is centered around taking care of his wife, who has health problems.  The Veteran described his marriage as "up and down," but pretty good most of the time.  In regards to social activities, the Veteran stated that he has no interest in making new friends and no longer engages in previously enjoyed activities, such as hiking and fishing.

On mental status examination, the Veteran was clean and casually dressed.  He was cooperative, though passive, during the examination.  The VA examiner noted that the Veteran was articulate with a normal range of speech.  His organization of thought was logical and goal-directed.  His recent memory was adequate and remote memory was intact.  The VA examiner noted that the Veteran's affect was normal.  He denied experiencing anxiety, panic attacks, hallucinations, delusions, anger problems or obsessive behaviors.  He showed no signs of homicidal or suicidal thoughts.  He reported short term memory problems and decreased energy.  The examiner diagnosed major depressive disorder and assigned a GAF score of 60.  The VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that these symptoms resulted in a decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

After a review of all the evidence, the Board finds that the Veteran's service-connected depressive disorder more nearly approximates the criteria for an initial 50 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms related to his major depressive disorder have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire initial rating period.  Throughout the initial rating period, the Veteran's symptoms have been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short memory, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The evidence does not show that the Veteran demonstrated symptoms of the severity, frequency or duration similar to those associated with the 70 percent rating at any time during the appeal.  The Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Additionally, the Veteran did not experience suicidal ideation, obsessional rituals which interfered with routine actives, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene or similar symptoms. 

As the criteria for the next, higher, 70 percent rating are not met, it logically follows that the criteria for an even higher rating of 100 percent-is likewise not met.

The Board is sympathetic to the Veteran's contentions that his service-connected depressive disorder warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected depressive disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993). 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).




III. TDIU 

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

In determining whether an appellant is entitled to a TDIU, neither the veteran's nonservice-connected disabilities, nor advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran asserts that he is unable to work due to the severity of his service-connected depressive disorder.  Specifically, the Veteran contends that he is unable to obtain or maintain employment due to his irritability and poor concentration.  The Veteran's major depressive disorder is currently rated at 50 percent disabling.  This rating does not meet the 60 percent schedular requirement for entitlement to individual unemployability. 

Furthermore, the Board finds that the Veteran is not unemployable.  When the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history  38 C.F.R. § 4.16(b).  The Veteran was afforded a VA examination in April 2013, and the examiner was asked to comment on the Veteran's major depressive disorder and its impact on his ability to function in an occupational environment.  The examiner noted that the Veteran's ability, without assistance, to obtain productive employment is mildly impaired.  His ability to perform activities with a schedule, maintain attendance, and be punctual is moderately impaired.  The Veteran's ability to maintain employment, adapt to the work environment, tolerate the stressors of the work environment, and complete a normal work day is moderately impaired.  His ability to perform work activities without special or additional supervisor is moderately impaired.  Overall, the VA examiner noted that the Veteran would likely best perform in jobs that that consist of simple or routine tasks that do not involve significant interpersonal interaction. 

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disability does not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, the examination report of record indicates that the Veteran is capable of doing routine tasks that do not involve significant interpersonal interaction.  The Board places greater probative weight on the medical opinion concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability.

Accordingly, the Board finds, based on the preponderance of evidence, that the Veteran's service-connected disability does not preclude him from obtaining and maintaining substantially gainful employment.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 
ORDER

A rating in excess of 50 percent for depressive disorder is denied.

Entitlement to a TDIU is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


